UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7539



W. A. MACGUIRE,

                                              Plaintiff - Appellant,

          versus

DENNIS BAUGH, Probation and Parole Officer;
ROBIN   HARPER,   Probation   Officer;   ALAN
RASMUSSEN, Probation and Parole Officer,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-95-776-R)

Submitted:   December 14, 1995            Decided:   January 25, 1996

Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


W. A. MacGuire, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William A. MacGuire appeals the district court's order denying

his Fed. R. Civ. P. 59(e) motion for reconsideration of the court's

dismissal of his complaint as frivolous pursuant to 28 U.S.C.

§ 1915(d) (1988). The notice of appeal brings up for review

MacGuire's 42 U.S.C. § 1983 (1988) complaint as well as the motion
for reconsideration. See Dove v. CODESCO, 569 F.2d 807, 809 (4th
Cir. 1978). We have reviewed the record and the district court's

opinions and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. MacGuire v. Baugh, No. CA-95-
776-R (E.D. Va. Aug. 8, 1995; Sept. 5, 1995). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2